DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 1/27/2021.
Claim 3 is cancelled. Claims 1-2 and 4-22 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained in this Office Action. 
Applicant’s amendment to claim 16 introduced new deficiency, which is rejected in this Office Action.
Applicant’s amendments have not fixed the deficiencies in claims 18 and 19. So their 112(b) rejections are maintained in this Office Action.

Response to Arguments
Regarding Applicant’s arguments about the rejection for claims 1 under 35 U.S.C § 102, the arguments have been fully considered but are deemed moot in view of new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



Claim 16-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 16 recites a phrase “wherein a diagonal of the surface of a workpiece” which introduces ambiguity. There is insufficient antecedent basis for the limitation “the surface”, and it is not clear if the “workpiece” in the phrase refers to a new workpiece or the workpiece recited in claim 1. For continuing examination purpose, the phrase has been construed as “wherein a diagonal of a surface of the workpiece”.
Claim 17 depends on claim 16 and has inherited the same deficiency. Therefore claim 17 is rejected for the same reason.
Claim 18 recites “data carrier” and “data processing system” which introduce ambiguity. For compact prosecution purpose, the “data carrier” has been construed as “non-transient computer-readable medium”, and the “data processing system” has been construed as “processor”. 
Claim 19 depends on claim 18 and has inherited the same deficiency. Therefore claim 19 is rejected for the same reason.
Claim 19 also recites “data carrier” which introduces ambiguity. For compact prosecution purpose, the “data carrier” has been construed as “non-transient computer-readable medium”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 13-14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Haaks (US 2006/0143547 A1, provided in previous cited reference form, hereinafter as “Haaks”) in view of Holden (US 2018/0330338 A1, provided in previous cited reference form, hereinafter as “Holden”). 

Regarding claim 1, Haaks teaches:
A method for error detection and for local limitation of a cause of the error in an installation for machining a workpiece, the installation having several segments (1a-1e in FIG. 1, [0035]: “The equipment 1 comprises very diverse elements, required for the different steps in the paper manufacturing process, e.g. a material preparation unit 1a, a paper machine 1b, a rewinder/calendar 1c, a roll cutter 1d, a sheet cutter 1e.”), comprising the steps: 
detecting a workpiece parameter in at least two segments of the installation ([0014]: “Location correlation relates to the fact that a process item undergoing a process (e.g. a continuous web) and the characteristics associated therewith (e.g. quality, size, weight) pass through the process at a defined speed and are therefore located at locationally different points of the equipment or machine at different points in time. …. determine the causes of failures of a technological nature, e.g. in a paper manufacturing process quality problems relating to weight, ; 
determining, on the basis of the detected workpiece parameter, whether there is an error with respect to the installation ([0037]: “To detect breaks in the web 8, photoelectric barriers 9 for example can be provided along the web 8, which generate a signal if there is a break in the web, said signal being detected as a measuring signal PS by the device 2, allowing said device to establish the time and location of a web break”); 
in response to determining there is an error with respect to the installation, identifying which of the at least two segments of the installation the error is in, for local limitation of the cause of the error ([0037], claim 23); and 
outputting a signal that contains information regarding which segment the error is in ([0048]: “after the cause of the failure has been established, measures are worked out to eliminate the cause of the failure”).
Haaks teaches all the limitations except the determining whether there is an error comprises determining whether a future performance loss of the installation is to be expected based at least on a production output of the installation; and identifying the error if the future performance loss is expected.
However, Holden teaches in an analogous art:
the determining whether there is an error comprises determining whether a future performance loss of the installation is to be expected based at least on a production output of the installation ([0006]: “identify a trend in the operational data; determine that a particular fault event associated with the industrial cleaning device is likely to occur within a particular time frame”. This teaches to predict future performance loss of the industrial cleaning device based on the trend in production output data); and identifying the error if the future performance loss is expected ([0006]: “provide an alert indicating that the particular fault event is likely to occur within the particular time frame”. This teaches when the trend indicating a future fault, the error is identified and an alert is provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haaks based on the teaching of Holden, to make the method wherein the determining whether there is an error comprises determining whether a future performance loss of the installation is to be expected based at least on a production output of the installation; and identifying the error if the future performance loss is expected. One of ordinary skill in the art would have been motivated to do this modification since it can help maintain the quality and minimize the down time, as Holden teaches in [0004].

Regarding claim 2, Haaks-Holden teach all the limitations of claim 1.
Haaks further teaches:
the workpiece is formed at least in sections from wood, a wood material (paper is made from wood material), and/or a synthetic material.

Regarding claim 4, Haaks-Holden teach all the limitations of claim 1.
Holden further teaches:
the performance loss is defined as a falling beneath a predetermined threshold value of a quantity of workpieces processed by the installation during a predetermined time unit or as another parameter quantifying the performance of the installation ([0025]: “If it is determined that one or more measurement values is outside of an allowed range or preferred trend, follows a particular trend (e.g., a known trend, a trend under investigation, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Haaks based on the teaching of Holden, to make the method wherein the performance loss is defined as a falling beneath a predetermined threshold value of a quantity of workpieces processed by the installation during a predetermined time unit or as another parameter quantifying the performance of the installation. One of ordinary skill in the art would have been motivated to do this modification since it can help maintain the quality and minimize the down time, as Holden teaches in [0004].

Regarding claim 5, Haaks-Holden teach all the limitation of claim 1. 
Holden further teaches:
the presence of the error is determined before a performance loss actually occurs ([0030]: “the analysis system may identify and/or determine a fault event that is likely to occur for the industrial cleaning device 100 and a time frame in which the fault event is likely to occur … it may be determined that that same fault event is likely to occur in approximately a week …”. This teaches to determine an error before it actually happens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Haaks based on the teaching of Holden, to make the method wherein the presence of the error is determined before a performance loss actually occurs. One of ordinary skill in the art would have been motivated to do this 

Regarding claim 6, Haaks-Holden teach all the limitation of claim 1. 
Holden further teaches:
the error is determined on the basis of a temporal development of a plurality of detected status information ([0025]: “If it is determined that one or more measurement values is outside of an allowed range or preferred trend, follows a particular trend (e.g., a known trend, a trend under investigation, and/or the like), is in a warning or alert range, is trending toward the edge of the allowed range or a warning or alert range, and/or the like and to provide an alert or notification …”. This teaches to determine the error based on a trend, i.e., a temporal development of measurement values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Haaks based on the teaching of Holden, to make the method wherein the error is determined on the basis of a temporal development of a plurality of detected status information. One of ordinary skill in the art would have been motivated to do this modification since it can help maintain the quality and minimize the down time, as Holden teaches in [0004].

Regarding claim 7, Haaks-Holden teach all the limitations of claim 1.
Haaks further teaches:
the installation has two or more aggregates for machining or inspecting workpieces and at least two aggregates are assigned to different segments(FIG. 1 and [0035]: paper machine is in segment of 1b, and the roller cutter is in segment of 1d).

Regarding claim 8, Haaks-Holden teach all the limitations of claim 7.
Haaks further teaches:
the identification includes that the error is assigned to a specific aggregate or a specific part of the installation between two aggregates ([0037]: “To detect breaks in the web 8, photoelectric barriers 9 for example can be provided along the web 8, which generate a signal if there is a break in the web, said signal being detected as a measuring signal PS by the device 2, allowing said device to establish the time and location of a web break”; claim 23: “a detecting device that receives the process variable signal from the signal source in the continuous process and indicates … location of the process variable signal; and a correlating device that correlates the time and location process variable signal from the detecting device and correlates all the variable signals to detected the process variables and … location of a failure to determine the cause of the failure”. These teach to identify the location/(a specific part of the system) of the error), and the output signal contains the information regarding which aggregate or which part of the installation between two aggregates is faulty ([0048]: “after the cause of the failure has been established, measures are worked out to eliminate the cause of the failure”. This teaches a signal regarding which part of the system is faulty is inherently sent out, to work out measures to fix the fault).

Regarding claim 13, Haaks-Holden teach all the limitation of claim 1. 

an error is recognized from a tendency of detected values of the workpiece parameter ([0025]: “If it is determined that one or more measurement values is outside of an allowed range or preferred trend, follows a particular trend (e.g., a known trend, a trend under investigation, and/or the like), is in a warning or alert range, is trending toward the edge of the allowed range or a warning or alert range, and/or the like and to provide an alert or notification …”. This teaches an error is determined based on a trend, i.e., a tendency of the measurement values) or from tendencies of a plurality of detected workpiece parameters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Haaks based on the teaching of Holden, to make the method wherein an error is recognized from a tendency of detected values of the workpiece parameter or from tendencies of a plurality of detected workpiece parameters. One of ordinary skill in the art would have been motivated to do this modification since it can help maintain the quality and minimize the down time, as Holden teaches in [0004].

Regarding claim 14, Haaks-Holden teach all the limitations of claim 1.
Haaks further teaches:
the detected workpiece parameter is a number of conveyed workpieces, scraper blade swarf, loose edge band, cover layer projection, a cupping, a groove, a bore, or a surface feature ([0037]: “To detect breaks in the web 8, photoelectric barriers 9 for example can be provided along the web 8, which generate a signal if there is a break in the web, said signal being detected as a measuring signal PS by the device 2, allowing said device to establish the time and location of a web break”. The detected paper break is a surface feature of the paper).

Claim 18 recites a non-transient computer-readable medium storing a program executed by a processor to implement the operational steps according the claim 1. The additional limitations “non-transient computer-readable medium” and “processor” are inherently needed and thus taught in the teaching of Haaks. Therefore, claim 18 is rejected for the same reason recited in the rejection of claim 1.

Regarding claim 19, Haaks-Holden teach all the limitations of claim 18.
Haaks further teaches:
sensor system for setting up the installation to perform a method for detecting an error and for local limitation of an error, the sensor system having a plurality of sensors suitable for the detection of a workpiece parameter ([0037]: “To detect breaks in the web 8, photoelectric barriers 9 for example can be provided along the web 8, which generate a signal if there is a break in the web, said signal being detected as a measuring signal PS by the device 2, allowing said device to establish the time and location of a web break”).

Regarding claim 20, Haaks-Holden teach all the limitations of claim 19.
Haaks further teaches:
at least one sensor unit having at least one of the sensors ([0037]: “To detect breaks in the web 8, photoelectric barriers 9 for example can be provided along the web 8, which generate a signal if there is a break in the web, said signal being detected as a measuring signal PS by the device 2, allowing said device to establish the time and location of a web break”), the sensor unit being configured to transmit a signal to a receiver via a cable connection ([0052]: “pipes or cables for hydraulic, pneumatic or electrical connections between  or wirelessly ([0076]: “Such attachment allows better receipt of the standard time signal, in so far as this is transmitted wirelessly, ….”).

Claim 21 recites an installation comprising a controller to implement the operational steps of claim 1. Therefore claim 21 is rejected for the same reason recited in the rejection of claim 1.

Regarding claim 22, Haaks-Holden teach all the limitations of claim 21. 
Haaks further teaches:
a workpiece formed at least in sections from wood, a wood material, and/or a synthetic material (the paper in Haaks is made from a wood material).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haaks in view of Holden, and in further view of Troy (US 2018/0104820 A1, provided in previous cited reference form, hereinafter as “Troy”). 

Regarding claim 9, Haaks-Holden teach all the limitations of claim 1. 
But Haaks-Holden do not teach the detected workpiece parameter is a distance from a sensor to a workpiece and/or a thickness, height, length, or width of the workpiece.
However, Troy teaches in an analogous art:
the detected workpiece parameter is a distance from a sensor to the workpiece and/or a thickness, height, length, or width of the workpiece ([0068]: “The information can be, for example, information regarding a physical characteristic of the workpiece, such as a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haaks-Holden based on the teaching of Troy, to make the method wherein the detected workpiece parameter is a distance from a sensor to a workpiece and/or a thickness, height, length, or width of the workpiece. One of ordinary skill in the art would have been motivated to do this modification since it can help inspect the workpiece, as Troy teaches in [0197]. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haaks in view of Holden, and in further view of Bhagavat (US 2015/0371909 A1, provided in previous cited reference form, hereinafter as “Bhagavat”). 

Regarding claim 10, Haaks-Holden teach all the limitations of claim 1.
But Haaks-Holden do not teach it is checked whether the workpiece has an undesired bend by measuring distances from one sensor or several sensors to at least two different positions of the workpiece, and for each of the measured distances it is determined whether the respective distance is below or above a lower or upper threshold value, or it is determined whether the sum of the distances or a different parameter which is a function of the distances is below or above a lower or upper threshold value.
However, Bhagavat teaches in an analogous art:
it is checked whether the workpiece has an undesired bend by measuring distances from one sensor or several sensors to at least two different positions of the workpiece (FIG. 5 and [0024]: “Warp measurement device 104 includes a first electrostatic capacitive sensor 510 for measuring a plurality of distances B between first sensor 510 and first surface 504 along a diameter of supported wafer 508. Similarly, warp measurement device 104 includes a second electrostatic capacitive sensor 512 for measuring a plurality of distances F between second sensor 512 and a second surface 514 (e.g., back surface) along a diameter of supported wafer 508. The obtained warp data includes a line scan data set corresponding to the diameter”), and for each of the measured distances it is determined whether the respective distance is below or above a lower or upper threshold value, or it is determined whether the sum of the distances or a different parameter which is a function of the distances is below or above a lower or upper threshold value ([0033]: “At 720, if the predicted warp value is above a predetermined threshold, processor 106 determines adjusted grinding parameters based on the predicted warp value to optimize and improve post-epitaxial warp of subsequent wafers to reduce warp in the final wafer products”. This teaches to determine if a predicted warp value is above a threshold, and the predicted warp value is a function of measured distance from the sensors to the wafer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haaks-Holden based on the teaching of Bhagavat, to make the method wherein it is checked whether the workpiece has an undesired bend by measuring distances from one sensor or several sensors to at least two different positions of the workpiece, and for each of the measured distances it is determined whether the respective distance is below or above a lower or upper threshold value, or it is determined whether the sum of the distances or a different parameter which is a function of the distances is below or above a lower or upper threshold value. One of ordinary skill in the art would have been motivated to do this modification since it can help control the warp of the workpiece, as Bhagavat teaches in [0001].

Regarding claim 11, Haaks-Holden teach all the limitations of claim 1.
But Haaks-Holden do not teach it is checked whether the detected workpiece parameter or a parameter which is a function of the detected workpiece parameter or the detected workpiece parameters is within a predetermined tolerance range.
However, Bhagavat teaches in an analogous art:
it is checked whether the detected workpiece parameter or a parameter which is a function of the detected workpiece parameter or the detected workpiece parameters is within a predetermined tolerance range ([0033]: “At 720, if the predicted warp value is above a predetermined threshold, processor 106 determines adjusted grinding parameters based on the predicted warp value to optimize and improve post-epitaxial warp of subsequent wafers to reduce warp in the final wafer products”. This teaches to determine if a predicted warp value is within a predetermined range, and the predicted warp value is a function of measured distance from the sensors to the wafer, as recited in [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haaks-Holden based on the teaching of Bhagavat, to make the method wherein it is checked whether the detected workpiece parameter or a parameter which is a function of the detected workpiece parameter or the detected workpiece parameters is within a predetermined tolerance range. One of ordinary skill in the art would have been motivated to do this modification since it can help control the warp of the workpiece, as Bhagavat teaches in [0001].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haaks in view of Holden, and in further view of Alfermann (US 2018/0136282 A1, provided in previous cited reference form, hereinafter as “Alfermann”). 

Regarding claim 12, Haaks-Holden teach all the limitations of claim 1.
But Haaks-Holden do not teach it is counted how often the same error occurs and it is determined whether the number of the same error exceeds a predetermined threshold value, and an error message is output if the threshold value is exceeded.
However, Alfermann teaches in an analogous art:
it is counted how often the same error occurs and it is determined whether the number of the same error exceeds a predetermined threshold value, and an error message is output if the threshold value is exceeded ([0019]: “The alert may be output in the event that a number of fault conditions exceed a predetermined number of faulty signals for a selected time duration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haaks-Holden based on the teaching of Alfermann, to make the method wherein it is counted how often the same error occurs and it is determined whether the number of the same error exceeds a predetermined threshold value, and an error message is output if the threshold value is exceeded. One of ordinary skill in the art would have been motivated to do this modification since it can help detect faults early and help provide a user with time to initiate a maintenance cycle, as Alfermann teaches in [0024].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haaks in view of Holden, and in further view of Lynen (US 2011/0041662 A1, provided in previous cited reference form, hereinafter as “Lynen”). 

Regarding claim 15, Haaks-Holden teach all the limitations of claim 1.
But Haaks-Holden do not teach to use the method according to claim 1 in an edging installation for machining an edge of a workpiece and/or for applying an edge element to a workpiece.
However, Lynen teaches, in [0022], a system “for designing paper using an edge punch and corner punch which are configured to compliment each other, creating a uniform pattern successively along the edge of a target (e.g. paper)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haaks-Holden based on the teaching of Lynen, to use the method in an edging installation for machining an edge of a workpiece and/or for applying an edge element to a workpiece. One of ordinary skill in the art would have been motivated to do this modification since it can help “creating a uniform pattern successively along the edge of” a paper, as Lynen teaches in [0022].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haaks in view of Holden and Lynen, and in further view of Okamura (US 2004/0115434 A1, provided in previous cited reference form, hereinafter as “Okamura”). 

Regarding claim 16, Haaks-Holden-Lynen teach all the limitation of claim 15.

However, Okamura teaches in an analogous art:
a diagonal of a surface of the workpiece is calculated or measured, and a tolerance value is set to a value in the range of 0.1% to 1% of the diagonal, and it being checked whether a thickness and/or a flatness of at least one part of the workpiece no longer deviates from a predetermined target value by more than the tolerance value (TABLE 2 and [0080]: “tests were conducted on the relation between variations in the warping due to the length of the diagonal line and the step height. The results of the test on the relation between variations in the warping due to the length of the diagonal line and the step height are shown in Table 2. In this table, if the amount of warp is smaller than the step height, machining is presented to be possible”. Okamura teaches in TABLE 2 that the for a diamond with diagonal line 16mm, the warp should be less than 40um, which is 0.25% of the diagonal. To make the diamond machining-able, the flatness of the diamond should not deviate from its predetermined value by more than 0.25%, which is in the range of 0.1% to 1%)  .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haaks-Holden-Lynen based on the teaching of Okamura, to use the method wherein a diagonal of a surface of the workpiece is calculated or measured, and a tolerance value is set to a value in the range of 0.1% to 1% of the diagonal, and it being checked whether a thickness and/or a flatness of at least one part of the workpiece no longer deviates from a predetermined target value by more than the tolerance value. One of ordinary skill in the art would have been motivated to do this modification since it can help make manufacturing process possible, as Okamura teaches in [0080].

Regarding claim 17, Haaks-Holden-Lynen-Okamura teach all the limitation of claim 16.
Okamura further teaches the tolerance value of the warp is proportional (0.25%) to the diagonal of the diamond, to make the machining of the diamond operable. So the tolerance value can be set to between 300um and 2.5mm if the diagonal value of the diamond is set to a right value (for example, 120mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Haaks-Holden-Lynen based on the teaching of Okamura, to use the method wherein the diagonal is a largest diagonal of the largest surface of the workpiece, and wherein the tolerance value is set to a value between 300 um and 2.5 mm. One of ordinary skill in the art would have been motivated to do this modification since it can help make manufacturing process possible, as Okamura teaches in [0080]. 











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115